Per Curiam.

The motions of Mr. Charles A. Stutzman for leave to file a petition for habeas corpus in this case and to proceed in forma pauperis therein áre'both denied for the reason, that the. Court, upon examination of the unprinted petition, and papers accompanying it, finds that there are no grounds'upon which the writ of habeas corpus can be issued. The costs already incurred herein by direction of the Court shall be paid by the clerk from the special fund in his custody, as provided in the order of October 29, 1926.